Citation Nr: 1614596	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously remanded by the Board in August 2011, September 2014, and August 2015.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In August 2011, the Board also remanded the issue of entitlement to service connection for PTSD.  An August 2012 rating decision granted entitlement to service connection for PTSD.  As this represents a total grant of the benefit sought on appeal with respect to that issue, it is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In its September 2014 remand, the Board observed that the issue of entitlement to an increased rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder was raised in a January 2014 post-remand brief, and referred the matter to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  In its August 2015 remand, the Board observed that the AOJ addressed the new claim in a January 2015 supplemental statement of the case, but did not issue a rating decision with respect to the new claim.  Therefore, the Board again referred the issue to the AOJ for initial adjudication.

Further review of the record reveals that a rating decision has still not been issued for the claim for entitlement to an increased rating greater than 70 percent for PTSD with depressive disorder.  Because this constitutes a new claim that has not yet been adjudicated by the AOJ, the Board finds that the AOJ must properly develop and adjudicate the claim, issue a coded rating decision with regard to the claim, and afford the Veteran the opportunity to appeal that decision.  Accordingly, the Board does not have jurisdiction over claim, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, in the September 2014 and August 2015 remands, the Board observed that the Veteran's claim for entitlement to a TDIU was inextricably intertwined with the pending claim for entitlement to an increased rating for PTSD with depressive disorder, and directed that the claim for entitlement to an increased rating for PTSD with depressive disorder be adjudicated by the AOJ prior to adjudication of the TDIU issue that is on appeal.  This finding still applies to the claim for entitlement to a TDIU, and the AOJ must properly develop and adjudicate the claim for entitlement to an increased rating for PTSD before a decision may be issued on the claim for entitlement to a TDIU.

Additionally, the Veteran was provided a VA examination in September 2015 to determine the impact the Veteran's service-connected disability has on his ability to secure or follow a substantially gainful occupation.  In the September 2015 VA examination report, the examiner notes, "Recent medical history and documentation was also obtained via electronic medical records in CPRS/Vista," and discusses VA treatment records that are relevant to the matter on appeal and date through August 2015.  VA treatment records currently associated with the claims file date only through October 2014.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that evidence contained in the Computerized Patient Records System (CPRS) but not in the claims file is not considered to be evidence of record.  Therefore, on remand VA treatment records dated from October 2014 through the present must be obtained and associated with the claims file.

The Board observes that, in both its September 2014 and August 2015 remands, the Board directed the AOJ to obtain a VA opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD with depressive disorder precludes him from securing or following a substantially gainful occupation.  The September 2015 VA examiner provided detailed descriptions as to the impact the Veteran's service-connected PTSD with depressive disorder has on his ability to work, but did not provide the exact opinion requested in the September 2014 and August 2015 Board remands.  However, the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).  The September 2014 and August 2015 remand directives were meant to prompt development of competent medical evidence that would allow proper evaluation of the Veteran's claim.  The information provided in the September 2015 VA examination report achieves that goal.  Therefore, although the exact opinion requested in the September 2014 and August 2015 Board remands was not obtained, the Board finds that VA has at least substantially complied with the September 2014 and August 2015 Board remand objectives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  As such, a further examination of the Veteran is not required, unless indicated in view of the expanded record resulting from the actions directed herein.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include those dated from October 2014 through the present, and associate the records with the claims file.

2.  Adjudicate the issue of entitlement to an increased rating greater than 70 percent for service-connected PTSD with depressive disorder.  In so doing, the AOJ must properly develop and adjudicate the claim and issue a coded rating decision with regard to the claim.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if a timely notice of disagreement as to the determination is received and, following issuance of a statement of the case, a timely substantive appeal is received, should such issue be forwarded to the Board for appellate consideration.  Issuance of a statement of the case or supplemental statement of the case as to the issue will not constitute compliance with this directive.

3.  Conduct any other development indicated in view of the expanded record, to include providing additional VA examinations or obtaining additional VA opinions.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






